UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-06351 Name and Address of Registrant: Green Century Funds 114 State Street Suite 200 Boston, Massachusetts 02109 Name and address of agent for service: Green Century Capital Management, Inc. 114 State Street Suite 200 Boston, Massachusetts02109 Registrant’s telephone number: (617) 482-0800 Date of fiscal year end: July 31 Date of reporting period: October 31, 2013 Item 1.Schedule of Investments The Schedules of Investments for the Green Century Funds are set forth below. GREEN CENTURY BALANCED FUND PORTFOLIO OF INVESTMENTS October 31, 2013 (Unaudited) SHARES VALUE Common Stocks - 74.7% Capital Goods - 7.9% Eaton Corporation PLC (a) $ Koninklijke Philips N.V. American Depositary Receipt (a) Lincoln Electric Holdings, Inc. Middleby Corporation (The) (b) Pentair Ltd. Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corporation Technology Hardware & Equipment - 6.7% Apple, Inc. Cisco Systems, Inc. QUALCOMM, Inc. SanDisk Corporation Insurance - 6.3% Aflac, Inc. Chubb Corporation (The) Hartford Financial Services Group, Inc. Horace Mann Educators Corporation Lincoln National Corporation Reinsurance Group of America, Inc. Pharmaceuticals & Biotechnology - 6.2% Amgen, Inc. Gilead Sciences, Inc. (b) GlaxoSmithKline PLC American Depositary Receipt (a) Novartis A.G. American Depositary Receipt (a) Novo Nordisk A/S American Depositary Receipt (a) Shire PLC American Depositary Receipt (a) Healthcare Equipment & Services - 5.5% Baxter International, Inc. Cerner Corporation (b) Omnicell, Inc. (b) UnitedHealth Group, Inc. Zimmer Holdings, Inc. Software & Services - 5.3% Citrix Systems, Inc. (b) Google, Inc., Class A (b) International Business Machines Corporation MasterCard, Inc., Class A Microsoft Corporation Symantec Corporation Materials - 3.6% Minerals Technologies, Inc. Owens-Illinois, Inc. (b) Sealed Air Corporation $ Banks - 3.6% Banco Bradesco S.A. American Depositary Receipt (a) East West Bancorp, Inc. HSBC Holdings PLC American Depositary Receipt (a) SVB Financial Group (b) Umpqua Holdings Corporation Wells Fargo & Company Food & Beverage - 3.5% General Mills, Inc. Green Mountain Coffee Roasters, Inc. (b) JM Smucker Company (The) Unilever NV American Depositary Receipt (a) Diversified Financials - 3.2% Charles Schwab Corporation (The) Citigroup, Inc. JPMorgan Chase & Company Renewable Energy & Energy Efficiency - 2.9% First Solar, Inc. (b) Johnson Controls, Inc. Automobiles & Components - 2.9% BorgWarner, Inc. Toyota Motor Corporation American Depositary Receipt (a) Telecommunication Services - 2.5% BT Group PLC American Depositary Receipt (a) Vodafone Group PLC American Depositary Receipt (a) Transportation - 2.4% Canadian Pacific Railway Ltd. United Parcel Service, Inc., Class B Semiconductors - 2.4% Applied Materials, Inc. ARM Holdings PLC American Depositary Receipt (a) NXP Semiconductors NV (a)(b) Xilinx, Inc. Retailing - 2.2% Home Depot, Inc. (The) priceline.com, Inc. (b) TJX Companies, Inc. (The) Consumer Services - 1.9% Panera Bread Company, Class A (b) Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Healthy Living - 1.9% United Natural Foods, Inc. (b) Whole Foods Market, Inc. Media - 1.7% Discovery Communications, Inc., Class A (b) $ Time Warner, Inc. Consumer Durables & Apparel - 1.0% Jarden Corporation (b) Food & Staples Retailing - 0.7% Costco Wholesale Corporation Household & Personal Products - 0.4% Church & Dwight Company, Inc. Total Common Stocks (Cost $53,598,114) PRINCIPAL AMOUNT VALUE Corporate Bonds & Notes - 12.4% Diversified Financials - 3.4% Bank of New York Mellon Corporation (The) 4.30%, due 5/15/14 $ Citigroup, Inc. 3.953%, due 6/15/16 Deutsche Bank A.G. 3.25%, due 1/11/16 (a) HSBC Bank USA N.A. 6.00%, due 8/9/17 JPMorgan Chase & Company 5.125%, due 9/15/14 Morgan Stanley 3.80%, due 4/29/16 Renewable Energy & Energy Efficiency - 3.2% International Bank for Reconstruction & Development 0.375%, due 8/24/15 International Bank for Reconstruction & Development 2.00%, due 10/20/16 International Finance Corporation 2.25%, due 4/28/14 Johnson Controls, Inc. 5.50%, due 1/15/16 Software & Services - 1.6% International Business Machines Corporation 2.00%, due 1/5/16 Microsoft Corporation 1.625%, due 9/25/15 Oracle Corporation 3.75%, due 7/8/14 Technology Hardware & Equipment - 1.1% Dell, Inc. 2.30%, due 9/10/15 Hewlett-Packard Company 4.75%, due 6/2/14 Multi-National Banks - 1.1% African Development Bank 0.75%, due 10/18/16 (a) Banks - 1.0% Export-Import Bank of Korea 1.75%, due 2/27/18 (a) $ $ Pharmaceuticals & Biotechnology - 0.5% Amgen, Inc. 4.85%, due 11/18/14 Telecommunication Services - 0.5% AT&T, Inc. 2.50%, due 8/15/15 Total Corporate Bonds & Notes (Cost $11,552,926) U.S. Government Agencies - 6.7% Federal Farm Credit Bank 0.29%, due 7/15/15 Federal Farm Credit Bank 5.125%, due 8/25/16 Federal Home Loan Bank 3.125%, due 12/13/13 Federal Home Loan Bank 5.625%, due 6/13/16 Federal Home Loan Bank 3.875%, due 12/14/18 Federal Home Loan Bank 2.00%, due 6/25/27 (c) Federal Home Loan Mortgage Corporation 0.35%, due 12/5/14 Federal Home Loan Mortgage Corporation 0.32%, due 4/29/15 Federal Home Loan Mortgage Corporation 3.75%, due 3/27/19 Total U.S. Government Agencies (Cost $6,145,678) Certificates Of Deposit - 0.1% Self Help Credit Union Environmental Certificate of Deposit 1.25%, due 8/10/16 Total Certificates Of Deposit (Cost $95,000) Short-term Obligation - 5.9% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.00%, dated 10/31/13, due 11/1/13, proceeds $5,629,475 (collateralized by Freddie Mac, 3.50%, due 10/15/40, value $5,743,594) (Cost $5,629,475) TOTAL INVESTMENTS (d) - 99.8% (Cost $77,021,193) Other Assets Less Liabilities - 0.2% NET ASSETS -100.0% $ (a) Securities whose values are determined or significantly influenced by trading in markets other than the United States or Canada. (b) Non-income producing security. (c) Step rate bond. Rate shown is currently in effect at October 31, 2013. (d) The cost of investments for federal income tax purposes is $77,021,193 resulting in gross unrealized appreciation and depreciation of $18,174,012 and $246,954 respectively, or net unrealized appreciation of $17,927,058. See Notes to Schedule of Investments GREEN CENTURY EQUITY FUND PORTFOLIO OF INVESTMENTS October 31, 2013 (Unaudited) SHARES VALUE Common Stocks - 99.4% Pharmaceuticals & Biotechnology - 13.0% Affymetrix, Inc. (a) $ Agilent Technologies, Inc. Amgen, Inc. Biogen Idec, Inc. (a) Bristol-Myers Squibb Company Cepheid, Inc. (a) Endo Health Solutions, Inc. (a) Gilead Sciences, Inc. (a) Hospira, Inc. (a) Illumina, Inc. (a) Johnson & Johnson Life Technologies Corporation (a) Merck & Company, Inc. PAREXEL International Corporation (a) Techne Corporation Thermo Fisher Scientific, Inc. Vertex Pharmaceuticals, Inc. (a) VIVUS, Inc. (a) Waters Corporation (a) Software & Services - 11.2% Adobe Systems, Inc. (a) Advent Software, Inc. Autodesk, Inc. (a) Automatic Data Processing, Inc. CA, Inc. Compuware Corporation Convergys Corporation eBay, Inc. (a) Electronic Arts, Inc. (a) FactSet Research Systems, Inc. Google, Inc., Class A (a) International Business Machines Corporation Intuit, Inc. Red Hat, Inc. (a) Salesforce.com, Inc. (a) Symantec Corporation Teradata Corporation (a) Yahoo!, Inc. (a) Technology Hardware & Equipment - 6.3% Cisco Systems, Inc. Corning, Inc. EMC Corporation Flextronics International Ltd. (a) Hewlett-Packard Company Lexmark International, Inc. Molex, Inc. Motorola Solutions, Inc. Plantronics, Inc. Polycom, Inc. (a) QUALCOMM, Inc. $ Seagate Technology PLC Silicon Graphics International Corporation (a) Super Micro Computer, Inc. (a) Tellabs, Inc. Xerox Corporation Energy - 5.6% Baker Hughes, Inc. Clean Energy Fuels Corporation (a) Denbury Resources, Inc. (a) Devon Energy Corporation Energen Corporation EOG Resources, Inc. EQT Corporation FMC Technologies, Inc. (a) Geospace Technologies Corporation (a) Hess Corporation Marathon Petroleum Corporation National Oilwell Varco, Inc. Newfield Exploration Company (a) Noble Corporation Noble Energy, Inc. Phillips 66 Pioneer Natural Resources Company QEP Resources, Inc. Quicksilver Resources, Inc. (a) Southwestern Energy Company (a) Spectra Energy Corporation Ultra Petroleum Corporation (a) Diversified Financials - 5.6% American Express Company Bank of New York Mellon Corporation (The) BlackRock, Inc. Charles Schwab Corporation (The) CME Group, Inc. Discover Financial Services Franklin Resources, Inc. IntercontinentalExchange, Inc. (a) Invesco Ltd. Legg Mason, Inc. Northern Trust Corporation NYSE Euronext PHH Corporation (a) State Street Corporation T. Rowe Price Group, Inc. TD Ameritrade Holding Corporation Household & Personal Products - 5.5% Avon Products, Inc. Clorox Company (The) Colgate-Palmolive Company Estee Lauder Companies, Inc. (The), Class A Kimberly-Clark Corporation Nu Skin Enterprises, Inc., Class A Procter & Gamble Company (The) WD-40 Company Capital Goods - 5.4% 3M Company A.O. Smith Corporation Apogee Enterprises, Inc. $ Brady Corporation, Class A CLARCOR, Inc. Cummins, Inc. Deere & Company Dover Corporation EMCOR Group, Inc. Fastenal Company General Cable Corporation Graco, Inc. Granite Construction, Inc. Houston Wire & Cable Company Illinois Tool Works, Inc. Ingersoll-Rand PLC Kadant, Inc. Lincoln Electric Holdings, Inc. Masco Corporation Middleby Corporation (The) (a) Nordson Corporation Owens Corning (a) Pall Corporation Pentair Ltd. Rockwell Automation, Inc. Simpson Manufacturing Company, Inc. Snap-on, Inc. Spirit Aerosystems Holdings, Inc. (a) Tennant Company Timken Company United Rentals, Inc. (a) W.W. Grainger, Inc. WABCO Holdings, Inc. (a) Wabtec Corporation Xylem, Inc. Retailing - 5.2% ANN, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Company, Inc. Blue Nile, Inc. (a) Brown Shoe Company, Inc. Buckle, Inc. (The) CarMax, Inc. (a) Foot Locker, Inc. GameStop Corporation, Class A Gap, Inc. (The) Genuine Parts Company Home Depot, Inc. (The) HSN, Inc. Kohl's Corporation LKQ Corporation (a) Men's Wearhouse, Inc. (The) Netflix, Inc. (a) New York & Company, Inc. (a) Nordstrom, Inc. Nutrisystem, Inc. Office Depot, Inc. (a) OfficeMax, Inc. PetSmart, Inc. Pier 1 Imports, Inc. Pool Corporation Shutterfly, Inc. (a) Staples, Inc. Tiffany & Company TJX Companies, Inc. (The) Tractor Supply Company $ TripAdvisor, Inc. (a) Vitacost.com, Inc. (a) Weyco Group, Inc. 55 Food & Beverage - 5.1% Bunge Ltd. Campbell Soup Company Coca-Cola Enterprises, Inc. Darling International, Inc. (a) General Mills, Inc. Green Mountain Coffee Roasters, Inc. (a) Hillshire Brands Company JM Smucker Company (The) Kellogg Company Kraft Foods Group, Inc. McCormick & Company, Inc. Mondelez International, Inc., Class A PepsiCo, Inc. Tootsie Roll Industries, Inc. Healthcare Equipment & Services - 3.7% Becton, Dickinson and Company Cerner Corporation (a) Cigna Corporation Edwards Lifesciences Corporation (a) Emeritus Corporation (a) Health Management Associates, Inc., Class A (a) Henry Schein, Inc. (a) Hologic, Inc. (a) Humana, Inc. IDEXX Laboratories, Inc. (a) Invacare Corporation Laboratory Corporation of America Holdings (a) Medtronic, Inc. Molina Healthcare, Inc. (a) MWI Veterinary Supply, Inc. (a) Patterson Companies, Inc. Quest Diagnostics, Inc. Select Medical Holdings Corporation St. Jude Medical, Inc. Team Health Holdings, Inc. (a) Varian Medical Systems, Inc. (a) WellPoint, Inc. Materials - 3.6% Air Products & Chemicals, Inc. Albemarle Corporation Alcoa, Inc. Avery Dennison Corporation Ball Corporation Bemis Company, Inc. Compass Minerals International, Inc. Domtar Corporation Eastman Chemical Company Ecolab, Inc. H.B. Fuller Company International Flavors & Fragrances, Inc. MeadWestvaco Corporation Minerals Technologies, Inc. Mosaic Company (The) Nucor Corporation Praxair, Inc. $ Rock Tenn Company, Class A Schnitzer Steel Industries, Inc., Class A Sealed Air Corporation Sherwin-Williams Company (The) Sigma-Aldrich Corporation Sonoco Products Company Valspar Corporation (The) Wausau Paper Corporation Worthington Industries, Inc. Real Estate - 3.4% American Tower Corporation, Class A AvalonBay Communities, Inc. Boston Properties, Inc. CBRE Group, Inc., Class A (a) Corporate Office Properties Trust Digital Realty Trust, Inc. Duke Realty Corporation Equity Residential Federal Realty Investment Trust Forest City Enterprises, Inc., Class A (a) HCP, Inc. Host Hotels & Resorts, Inc. Jones Lang LaSalle, Inc. Liberty Property Trust Macerich Company (The) Plum Creek Timber Company, Inc. Potlatch Corporation Prologis, Inc. UDR, Inc. Vornado Realty Trust Weyerhaeuser Company Semiconductors - 3.3% Advanced Micro Devices, Inc. (a) Analog Devices, Inc. Applied Materials, Inc. Entegris, Inc. (a) Intel Corporation Lam Research Corporation (a) Texas Instruments, Inc. Banks - 3.2% Bank of Hawaii Corporation BB&T Corporation Cathay General Bancorp CIT Group, Inc. (a) Comerica, Inc. Heartland Financial USA, Inc. International Bancshares Corporation KeyCorp M&T Bank Corporation New York Community Bancorp, Inc. Old National Bancorp People's United Financial, Inc. PNC Financial Services Group, Inc. (The) Popular, Inc. (a) Regions Financial Corporation U.S. Bancorp Umpqua Holdings Corporation Insurance - 3.1% ACE Ltd. $ Aflac, Inc. Chubb Corporation (The) Hartford Financial Services Group, Inc. Marsh & McLennan Companies, Inc. PartnerRe Ltd. Principal Financial Group, Inc. Progressive Corporation (The) StanCorp Financial Group, Inc. Travelers Companies, Inc. (The) Willis Group Holdings PLC Consumer Services - 2.9% Choice Hotels International, Inc. Darden Restaurants, Inc. DeVry, Inc. Jack in the Box, Inc. (a) Marriott International, Inc., Class A McDonald's Corporation Royal Caribbean Cruises Ltd. Starbucks Corporation Vail Resorts, Inc. Media - 2.5% Cablevision Systems Corporation, Class A Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) DreamWorks Animation SKG, Inc., Class A (a) John Wiley & Sons, Inc., Class A Liberty Global PLC, Class A (a) Liberty Global PLC, Series C (a) New York Times Company (The), Class A Scholastic Corporation Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Transportation - 2.5% Arkansas Best Corporation C.H. Robinson Worldwide, Inc. CSX Corporation Expeditors International of Washington, Inc. Genesee & Wyoming, Inc., Class A (a) Hertz Global Holdings, Inc. (a) Norfolk Southern Corporation Ryder System, Inc. United Parcel Service, Inc., Class B Wesco Aircraft Holdings, Inc. (a) Consumer Durables & Apparel - 2.1% Blyth, Inc. Callaway Golf Company Columbia Sportswear Company CSS Industries, Inc. 90 Deckers Outdoor Corporation (a) Ethan Allen Interiors, Inc. La-Z-Boy, Inc. Mattel, Inc. Meritage Homes Corporation (a) Mohawk Industries, Inc. (a) NIKE, Inc., Class B Polaris Industries, Inc. $ PVH Corporation Tupperware Brands Corporation Under Armour, Inc., Class A (a) VF Corporation Wolverine World Wide, Inc. Utilities - 1.7% AGL Resources, Inc. Avista Corporation CenterPoint Energy, Inc. Cleco Corporation Consolidated Edison, Inc. Integrys Energy Group, Inc. MDU Resources Group, Inc. MGE Energy, Inc. National Fuel Gas Company New Jersey Resources Corporation NiSource, Inc. Northeast Utilities Northwest Natural Gas Company ONEOK, Inc. Pepco Holdings, Inc. Piedmont Natural Gas Company, Inc. Questar Corporation UGI Corporation WGL Holdings, Inc. Food & Staples Retailing - 1.2% Costco Wholesale Corporation Safeway, Inc. Sysco Corporation Renewable Energy & Energy Efficiency - 0.9% Fuel Systems Solutions, Inc. (a) ITC Holdings Corporation Itron, Inc. (a) Johnson Controls, Inc. Ormat Technologies, Inc. Quanta Services, Inc. (a) SunPower Corporation (a) Tesla Motors, Inc. (a) Telecommunication Services - 0.8% CenturyLink, Inc. Cincinnati Bell, Inc. (a) Frontier Communications Corporation Leap Wireless International, Inc. (a) Level 3 Communications, Inc. (a) SBA Communications Corporation, Class A (a) Sprint Corporation (a) Windstream Holdings, Inc. Commercial & Professional Services - 0.7% Corporate Executive Board Company (The) Deluxe Corporation Dun & Bradstreet Corporation (The) Herman Miller, Inc. HNI Corporation ICF International, Inc. (a) IHS, Inc., Class A (a) Interface, Inc. $ Iron Mountain, Inc. Kelly Services, Inc. Knoll, Inc. Manpowergroup, Inc. R.R. Donnelley & Sons Company Robert Half International, Inc. RPX Corporation (a) Steelcase, Inc. Team, Inc. (a) Tetra Tech, Inc. (a) TrueBlue, Inc. (a) Automobiles & Components - 0.5% Autoliv, Inc. BorgWarner, Inc. Harley-Davidson, Inc. Healthy Living - 0.4% Hain Celestial Group, Inc. (The) (a) United Natural Foods, Inc. (a) Whole Foods Market, Inc. Total Common Stocks (Cost $49,778,746) Short-term Obligation - 1.1% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.00%, dated 10/31/13, due 11/1/13, proceeds $782,654 (collateralized by Freddie Mac, 3.50%, due 10/15/40, value $799,572) (Cost $782,654) TOTAL INVESTMENTS (b) - 100.5% (Cost $50,561,400) Liabilities Less Other Assets - (0.5)% ) NET ASSETS -100.0% $ (a) Non-income producing security. (b) The cost of investments for federal income tax purposes is $51,615,326 resulting in gross unrealized appreciation and depreciation of $23,152,362 and $1,968,172 respectively, or net unrealized appreciation of $21,184,190. See Notes to Schedule of Investments GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) Green Century Funds (the “Trust”) is a Massachusetts business trust which offers two separate series, the Green Century Balanced Fund (the “Balanced Fund”) and the Green Century Equity Fund (the “Equity Fund”), collectively, the “Funds”.The Trust is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end, diversified management investment company.The Trust accounts separately for the assets, liabilities and operations of each series.The Balanced Fund commenced operations on March 18, 1992 and the Equity Fund commenced operations on September 13, 1995. The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates.The following is a summary of the Funds’ significant accounting policies: (A) Investment Valuation:Equity securities listed on national securities exchanges other than NASDAQ are valued at last sale price. If a last sale price is not available, securities listed on national exchanges other than NASDAQ are valued at the mean between the closing bid and closing ask prices. NASDAQ National Market® and SmallCapSM securities are valued at the NASDAQ Official Closing Price ("NOCP"). The NOCP is based on the last traded price if it falls within the concurrent best bid and ask prices and is normalized pursuant to NASDAQ's published procedures if it falls outside this range. If an NOCP is not available for any such security, the security is valued at the last sale price, or, if there have been no sales that day, at the mean between the closing bid and closing ask prices. Unlisted equity securities are valued at last sale price, or when last sale prices are not available, at the last quoted bid price. Debt securities (other than certificates of deposit and short-term obligations maturing in sixty days or less) are valued on the basis of valuations furnished by a pricing service which takes into account appropriate factors such as institution-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, and other market data, without exclusive reliance on quoted prices or exchange or over-the-counter prices, since such valuations are believed to reflect more accurately the fair value of the securities. Securities, if any, for which there are no such valuations or quotations available, or for which the market quotation or valuation provided by a pricing service is deemed not reliable, are valued at fair value by management as determined in good faith under guidelines established by the Trustees. Certificates of deposit are valued at cost plus accrued interest, and short-term obligations maturing in sixty days or less are valued at amortized cost, both of which approximate market value. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Investments valued at amortized cost. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Balanced Fund’s net assets as of October 31, 2013: LEVEL 1 LEVEL 2 LEVEL 3 TOTAL COMMON STOCKS $ $
